Citation Nr: 0124203	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  99-21 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel


INTRODUCTION

The veteran had active service from June 1979 to May of 1980 
and again from September of 1990 until May of 1991.  He was 
awarded the Southwest Asia Service Medal during his second 
period of active service.  

This matter comes before the Board of Veterans' Appeals (the 
Board) from a February 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO) which denied the veteran's claim of entitlement to 
service connection for a low back disability.

REMAND

During the pendency of the veteran's appeal the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulation became effective.  (See Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) [to 
be codified as amended at 38 C.F.R. § 3.159].   The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.

At the outset, the Board observes that the veteran's service 
medical records from his second period of service are not on 
file. The RO has made efforts to locate these medical records 
and associate them with the veteran's VA claims folder, to no 
avail.   See the VCAA [when missing records are those of 
another Federal department or agency, VA's efforts to obtain 
these records shall continue until the records are obtained 
or unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile]. Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) [to be codified at 
38 U.S.C. § 5103A].  See also Hayre v. West, 188 F. 3d 1327 
(Fed. Cir. 1999). 

The Court has also held that in cases where records once in 
the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

A preliminary review of the record reveals the veteran 
testified in his personal hearing of December 1999 that he 
has obtained Social Security disability benefits for his low 
back condition.  The Board believes that those records must 
be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
372 (1992) [holding that VA's duty to assist includes 
obtaining records from SSA and giving appropriate 
consideration and weight to such evidence in determining 
whether to award or deny VA benefits].

Therefore, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following actions.

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers he 
has seen for treatment of his low back 
condition.  After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the file 
any medical records identified by the 
veteran that have not been previously 
obtained.

2. The RO should obtain a copy of the 
veteran's Social Security disability 
determination, as well as any medical and 
other records upon which that 
determination was based.  Any such 
records so obtained should be associated 
with the veteran's VA claims folder.    

3.  The veteran's claims folder should 
then be examined by a VA physician, 
preferably by the physician who conducted 
the veteran's January 1999 VA examination 
if he is available. After reviewing the 
claims file, the physician should render 
an opinion as to whether it is as likely 
as not that the veteran has a low back 
disorder as a result of his military 
service.  If the reviewing physician 
believes that physical examination of the 
veteran is needed, such should be 
scheduled.  A report of the medical 
record review should be associated with 
the veteran's VA claims folder.

4.  The RO should then review the record.  
Any additional notification and 
development actions which are required by 
the VCAA and its implementing regulations 
should be accomplished.  The RO should 
then readjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied the veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given an 
opportunity to respond thereto.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case.  No action is required of the 
veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board notes that RO compliance with this remand is not 
discretionary, and that if the RO fails to comply with the 
terms of this remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

Error! Not a valid link.


